Citation Nr: 1818598	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus due to herbicide agent exposure.

2.  Entitlement to service connection for ischemic heart disease due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971, to include service in the Republic of Korea.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from the December 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  The Veteran did not serve in a unit stationed in the Korean Demilitarized Zone (DMZ), or otherwise demonstrate actual exposure to an herbicide agent during active service, to include in the Republic of Korea.  

2.  Diabetes mellitus did not manifest in service or to a compensable degree within one year of separation from active service, and is otherwise unrelated to service.

3.  The competent evidence does not show a current diagnosis of ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus due to herbicide agent exposure have not been met.  38 U.S.C. §§ 1110, 1131, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for ischemic heart disease due to herbicide agent exposure have not been met.  38 U.S.C. §§ 1110, 1131, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for type II diabetes mellitus and ischemic heart disease.  He has specifically limited his claim to that theory of service connection.  The Board has accordingly limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008). 

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include diabetes mellitus, manifesting to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to certain herbicide agents, to include the commonly referred herbicide agent, Agent Orange, absent affirmative evidence to establish that the Veteran was not exposed.  See 38 U.S.C. § 1116(f) (2012); 38 C.F.R. §§ 3.307(a)(6)(iii) (2017).  The Department of Defense has determined that herbicide agents (including Agent Orange) were used along the Korean demilitarized zone (DMZ) from April 1, 1968, to August 31, 1971; Veterans assigned to one of the units listed as being at or near the Korean DMZ during that time period are also presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307 (a)(6)(iv) (2017).

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service and has contracted an enumerated disease, such Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e) (2017).  When a claimed disorder is not included as a presumptive disorder under 38 C.F.R. § 3.309 (e), direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

The Veteran seeks service connection for diabetes and ischemic heart disease due to exposure to Agent Orange while serving in Korea.  Specifically, he asserts that while stationed in Korea, and in his duties as a communication specialist, he was exposed to Agent Orange when he burnt teletype tape and cards in an "empty field which could have been sprayed with herbicide;" or while stationed in his unit near the DMZ and exposed when the wind blew the AO sprayed in the DMZ.  See February 2013 Statement in Support of the Claim; April 2013 VA Form 9.

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was Communications Center Specialist.  His DD 214 and military personnel records show that he served with the 8th Army, Company C, U.S.A. Stratcom Long Lines Battalion, while stationed in Korea.  He served in Korea from March 1970 to April 1971.  The Veteran states that he did not serve at the DMZ, only near it.  See March 2013 VA Form 9.  

A Personnel Information Exchange System (PIES) request response received in July 2011 indicated there is no record of the Veteran being exposed to herbicide agents in service.  In an October 2011 memorandum, the RO determined the information described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSSRC) to conduct further research to confirm in-service exposure to herbicide agents.  

The service personnel records do not otherwise show that the Veteran served at the DMZ in Korea or anywhere exposure to herbicides is presumed.  Although the Veteran served with the 8th Army in Korea between 1968 and 1971, he is not shown to have served among one of the units recognized by VA that is presumed to have been exposed to herbicide agents.  The Veteran has not otherwise provided any evidence that officially corroborates his exposure to herbicide agents, to include Agent Orange, during service.  

Given the above, the Veteran is not entitled to a presumption of exposure to herbicide agents in service.  The evidence also does not confirm actual exposure to herbicide agents during service, to include in Korea.  The Board has considered the Veteran's supporting statements, but he has not demonstrated that he is an expert in identifying Agent Orange or that he otherwise has a sound basis for knowing that he was exposed to it.  In other words, the Veteran is not competent to assert that he had direct exposure to herbicide agents in service, to include by performing duties in an open field or by the wind blowing what he believes could have been herbicide agents.  Given that the Veteran was not exposed to herbicides, service connection for diabetes mellitus or ischemic heart disease due to exposure to herbicide agents is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The Veteran has specifically limited his appeal to service connection due to herbicide agent exposure; however, the Board notes, incidentally, that evidence of record also does not otherwise support the claim.

The evidence does not reflect a current diagnosis of ischemic heart disease (to include the heart conditions defined under 38 C.F.R. § 3.309(e)) at any time during the appeal period.  This includes a review of VA and private treatment records, as well as a September 2011 VA examination report.  Absent the current existence of a claimed condition there may be no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, service connection for ischemic heart disease is not warranted.  

Turning to diabetes mellitus, the Veteran's service treatment records are negative for diagnoses of diabetes, and a diagnosis of diabetes was not shown within one year after discharge.  A review of both VA and private treatment records indicate that the Veteran was initially diagnosed in 2007, which is many years after service.  Service connection on a presumptive basis is thus not warranted.  38 C.F.R. §§ 3.307, 3.309 (2017).  There is no competent medical opinion linking current diabetes to service.  The Veteran, as a lay person, is not competent diagnose diabetes mellitus or determine its etiology as this is not a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  For these reasons, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for diabetes mellitus due to herbicide agent exposure is denied.

Service connection for ischemic heart disease due to herbicide agent exposure is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


